ALLOWANCE

Allowable Subject Matter
Claims 1-2, 4-8, 10-18, 23 and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the heat transporting element has an uniformity of contact with a first surface of the first dielectric layer or a second surface of the second dielectric layer and the uniformity of contact is controllable so that various amounts of heat are transported to the heat sink or from the heat source using an electrostatic force” as disclosed in claim 1; and “wherein the heat transporting element bends to thermally contact the second surface when a potential difference is applied between the flexible electrode and the second electrode, and the heat transporting element bends so as to release from the second surface when a potential difference is applied between the first electrode and the flexible electrode” as disclosed in claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763